Appeal from a judgment in favor of the plaintiff, entered upon the verdict of a jury in the sum of $5,000, after a trial in the Supreme Court of Albany County. The only issues raised on appeal are: (1) whether there was evidence of negligence on the part of the defendant’s motorman sufficient to sustain the verdict; or (2) whether the verdict was against the weight of evidence. There was conflicting testimony as to the speed of the trolley car, and on the issue of whether signals were given. The street where the accident happened is narrow and congested. It was Imown to the motorman that numerous small children were playing on both sides of the street. He" was bound to exercise care commensurate with risks to be reasonably anticipated from the heedlessness of children under such circumstances. We think on all the proof that there was sufficient to sustain the verdict of the jury, and that their verdict was not against the weight of the evidence. Judgment affirmed, with costs. All concur.